DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments received 07/23/2021 have been fully considered.  
with regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 6-12”. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. 
Further Oleynik teaches:
FIG. 9A depicts a block diagram illustrating an example of robotic hand and wrist with haptic vibration, sonar, and camera sensors for detecting and moving a kitchen tool, an object, or a piece of kitchen equipment in accordance with the present disclosure; FIG. 9B depicts a block diagram illustrating a pan-tilt head with sensor camera coupled to a pair of robotic arms and hands for operation in the standardized robotic kitchen in accordance with the present disclosure; FIG. 9C depicts a block diagram illustrating sensor cameras on the robotic wrists for operation in the standardized robotic kitchen in accordance with the present disclosure; FIG. 9D depicts a block diagram illustrating an eye-in-hand on the robotic hands for operation in the standardized robotic kitchen in accordance with the present disclosure; and FIG. 9E depicts pictorial diagrams illustrating aspects of deformable palm in a robotic hand in accordance with the present disclosure.



Robotic Apparatus--refers the set of robotic sensors and effectors. The effectors comprise one or more robotic arms and one or more robotic hands for operation in the standardized robotic kitchen. The sensors comprise cameras, range sensors, and force sensors (haptic sensors) that transmit their information to the processor or set of processors that control the effectors.
Oleynik: 0400, emphasis added


FIG. 9C is a block diagram illustrating sensor cameras 514 on the robotic wrists 73 for operation in the standardized robotic kitchen 50. One embodiment of the sensor cameras 514 is an RGB-D sensor that provides color image and depth perception mounted to the wrists 73 of the respective hand 72. Each of the camera sensors 514 on the respective wrist 73 provides limited occlusions by an arm, while generally not occluded when the robotic hand 72 grasps an object. However, the RGB-D sensors 514 may be occluded by the respective robotic hand 72.
Oleynik: 0499, emphasis added

FIG. 87A is a diagram illustrating one embodiment of a humanoid type robot 3220. Humanoid robot 3220 may have a head 3222 with a camera to receive images of external environment and the ability to detect and detect target object's location, and movement. The humanoid robot 3220 may have a torso 3224 with sensors on body to detect body angle and motion, which may comprise a global positioning sensor or other locational sensor. The humanoid robot 3220 may have one or more dexterous hands 72, fingers and palm with a various sensors (laser, stereo cameras) incorporated into the hand and fingers. The hands 72 are capable of precise hold, grasp, release, finger pressing movements to perform subject expert human skills such as cooking, musical instrument playing, painting, etc. The humanoid robot 3220 may optionally comprise legs 3226 with an actuator on the legs to control speed of operation. Each leg 3226 may have a number of degrees of 
Oleynik: 0698, emphasis added

FIG. 164C illustrates yet another exemplary embodiment of an end effector 5002r-1c, which is a robotic arm. As shown, the end effector includes multiple camera type sensors, including cameras 5002r-4b and 5002r-4c, similar to that shown in FIG. 1646. As shown in FIG. 164C, however, the camera 5002r-4b can be used to image and/or illuminate objects or areas that can sometimes not be accessible to the camera 5002r-4c and/or to a camera embedded in the palm of the robotic hand, particularly when the robotic hand is being used and/or is angled in manners that restrict the field of view of other cameras. The field of view of the camera 5002r-4b (and/or illumination by its embedded lights) in FIG. 164C is illustrated as field of view f-4b. As also shown in FIG. 164C, the output of the camera 5002r-4b (and/or other cameras described herein) includes a camera (e.g., lens), flanked on each side by lights (e.g., light, structured light).
Oleynik: 0921, emphasis added
Response to Applicant argument:
See argument page 7 first paragraph:
A system of Oleynik may present multiple different tasks for different purpose and the operation of robotic work are combination multiple elements to produce a result. As such, the cited paragraphs are anticipated the claimed invention.

See argument page 7 line 16 to page 10:
Applicant specification or the claimed invention does not specifically defines what consider “periphery or periphery surface” or the “grippers”  in connection to the claimed invention. Applicant argument based on fig. 5 in related to “periphery or periphery surface” or the “grippers”, the examiner disagrees. “grippers” cannot be consider as fingers, special comparing to the cited art.  Examiner suggest applicant to consider art of Oleynik as a whole, since the invention of Oleynik is very specific with the functionality of arm, hand, palm, fingers as outlined above. Further, Oleynik teaches grippers as well as periphery surface at least fig. 9a-e and fig. 164a-f.  Also see paragraphs 0122, 400, 499, 698, 921 as outlined above. 
Examiners position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. As it is Applicant's right to continue to claim as broadly as possible their invention. It is also the Examiners right to continue to interpret the claim language as broadly as possible.
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)
Therefore, as outlined above and below, the examiner stands with the rejection since Oleynik clearly anticipated the claimed invention. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10-11, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oleynik US 2019/029177.

In regarding to claims 1 and 20 Oleynik teaches:
20. A method of in-hand object location, comprising: 
providing at least one robotic hand including a plurality of grippers and a body; 
FIG. 9B is a block diagram illustrating one embodiment of a pan-tilt head 510 with a sensor camera 512 coupled to a pair of robotic arms and hands for operation in the standardized robotic kitchen. The pan-tilt head 510 has an RGB-D sensor 512 for monitoring, capturing or processing information and three-dimensional images within the standardized robotic kitchen 50. The pan-tilt head 510 provides good situational awareness, which is independent of arm and sensor motions. The pan-tilt head 510 is coupled to the pair of robotic arms 70 and hands 72 for executing food preparation processes, but the pair of robotic arms 70 and hands 72 may cause occlusions. In one embodiment, a robotic apparatus comprises one or more robotic arms 70 and one or more robotic hands (or robotic grippers) 72.
Oleynik: 0495, 0498, emphasis added


providing at least one camera disposed on a periphery surface of the plurality of grippers; 
FIG. 9B is a block diagram illustrating one embodiment of a pan-tilt head 510 with a sensor camera 512 coupled to a pair of robotic arms and hands for operation in the standardized robotic kitchen. The pan-tilt head 510 has an RGB-D sensor 512 for monitoring, capturing or processing information and three-dimensional images within the standardized robotic kitchen 50. The pan-tilt head 510 provides good situational awareness, which is independent of arm and sensor motions. The pan-tilt head 510 is coupled to the pair of robotic arms 70 and hands 72 for executing food preparation processes, but the pair of robotic arms 70 and hands 72 may cause occlusions. In one embodiment, a robotic apparatus comprises one or more robotic arms 70 and one or more robotic hands (or robotic grippers) 72.
Oleynik: 0495, 0498, emphasis added


providing at least one illumination surface disposed on a periphery surface of the plurality of grippers;
FIG. 164A illustrates an exemplary embodiment of an end effector 5002r-1c, which is a robotic arm. As shown, the end effector 5002r-1c includes multiple camera type sensors, which as more clearly shown in FIG. 164C, can each include built-in lighting (e.g., light, structured light) to illuminate the respective camera's field of vision. The cameras are configured to optimally image or visualize an object, namely a hand blender. The cameras of the end effector 5002r-1c field of view of the camera 5002r-4a (and/or illumination by its embedded lights) is illustrated as field of view f-4a. Moreover, as also shown in FIG. 164A, a camera 5002r-4b can be provided protruding away (e.g., perpendicularly) from the wrist, and being positioned to observe or image (and/or illuminate) another angle or perspective of the object or the area of interaction between the hand and the object. The field of view of the camera 5002r-4b (and/or illumination by its embedded lights) is illustrated as field of view f-4b. Cameras such as camera 5002r-4b positioned on the wrist of the robotic hand can be positioned on a rotatable portion or component that enables rotation of the camera by up to 360 degrees relative to the arm, wrist and/or hand. In this way, the camera 5002r-4b can be positioned and repositioned as needed to image or capture the desired perspective of the interaction areas and/or the object.  
Oleynik: 0919-0921, emphasis added 

providing at least one tactile sensor disposed in the at least one illumination surface; 
Visual, audio, and tactile input devices 2829 may be coupled to computer 2712 as [part of the robotic human-skill replication system 2700. Visual, audio, and tactile input devices 2829 may be cameras, lasers, 3-D steroptics, tactile sensors, mass detectors, or any other sensor or input device that allows computer 21712 to determine an object type and position within 3-D space. It may also allow for the detection of the surface of an object and detect objects properties based on touch sound, density or weight.
Oleynik: 0631, 0634, 0919-0921, emphasis added

actuating the plurality of grippers to grasp a workpiece via a controller; 
A stage in preparing a food dish comprises one or more minimanipulations, where each minimanipulation comprises one or more robotic actions leading to a well-defined intermediate result. For instance, slicing a vegetable can be a minimanipulation comprising grasping the vegetable with one hand, grasping a knife with the other, and applying repeated knife movements until the vegetable is sliced. A stage in preparing a dish can comprise one or multiple slicing minimanipulations.
Oleynik: At least 0483 [also see grasping throughout the reference], emphasis added.

illuminating the at least one illumination surface upon grasping the workpiece by the plurality of grippers at a point of contact pressure; 
A stage in preparing a food dish comprises one or more minimanipulations, where each minimanipulation comprises one or more robotic actions leading to a well-defined intermediate result. For instance, slicing a vegetable can be a minimanipulation comprising grasping the vegetable with one hand, grasping a knife with the other, and applying repeated knife movements until the vegetable is sliced. A stage in preparing a dish can comprise one or multiple slicing minimanipulations.
Oleynik: at least 0483 [inherently the robotic action consider to include grippers and contact pressure], further see grappers and pressure throughout the reference

viewing the position of the workpiece via the at least one camera; 
FIG. 9B is a block diagram illustrating one embodiment of a pan-tilt head 510 with a sensor camera 512 coupled to a pair of robotic arms and hands for operation in the standardized robotic kitchen. The pan-tilt head 510 has an RGB-D sensor 512 for monitoring, capturing or processing information and three-dimensional images within the standardized robotic kitchen 50. The pan-tilt head 510 provides good situational awareness, which is independent of arm and sensor motions. The pan-tilt head 510 is coupled to the pair of robotic arms 70 and hands 72 for executing food preparation processes, but the pair of robotic arms 70 and hands 72 may cause occlusions. In one embodiment, a robotic apparatus comprises one or more robotic arms 70 and one or more robotic hands (or robotic grippers) 72.
Oleynik: 0495, 0498, emphasis added

comparing the relative position of the workpiece to a position of the at least one robotic hand and a position of the plurality of grippers grasping the workpiece; 
Accuracy--refers to how closely a robot can reach a commanded position. Accuracy is determined by the difference between the absolute positions of the robot compared to the commanded position. Accuracy can be improved, adjusted, or calibrated with external sensing, such as sensors on a robotic hand or a real-time three-dimensional model using multiple (multi-mode) sensors.
Oleynik: 0357, 0979, 1028, 1102, emphasis added

determining the in-hand position of the workpiece; 
a robot can reach a commanded position. Accuracy is determined by the difference between the absolute positions of the robot compared to the commanded position. Accuracy can be improved, adjusted, or calibrated with external sensing, such as sensors on a robotic hand or a real-time three-dimensional model using multiple (multi-mode) sensors.
Oleynik: 0357, 0979, 1028, 1102, emphasis added


and placing the workpiece with the correct orientation in a workspace, 
A stage in preparing a food dish comprises one or more minimanipulations, where each minimanipulation comprises one or more robotic actions leading to a well-defined intermediate result. For instance, slicing a vegetable can be a minimanipulation comprising grasping the vegetable with one hand, grasping a knife with the other, and applying repeated knife movements until the vegetable is sliced. A stage in preparing a dish can comprise one or multiple slicing minimanipulations.
Oleynik: at least 0483, emphasis added

wherein the at least one robotic hand, the plurality of grippers, the at least one camera, the at least one illumination surface and the at least one tactile sensor are electrically connected to the controller. 
In some embodiments, each of the one or more sensors, each of the one or more light sources and each of the one or more image capturing devices of the storage unit are electrically connected to an extension board configured in the storage unit, wherein extension board of each storage unit is connected to a Power over Ethernet (PoE) switch.
Oleynki: 0062, emphasis added


In regarding to claim 4 Oleynik teaches:
4. The system of claim 1, wherein the plurality of grippers include mechanical linkages connecting the plurality of grippers to the body of the at least one robotic hand. 
software-based computer program(s) capable of relying on geometric and physical reasoning to plan a multi-contact (point/area/volume) interaction between a robotic end-effector (gripper, link, etc.), or even tools/utensils held by the end-effector, so as to successfully contact, grasp, and hold the object in order to manipulate it in a three-dimensional space.
Oleynki: 0378, 0465, 0470, emphasis added


In regarding to claim 5 Oleynik teaches:
5. The system of claim 4, wherein the mechanical linkages include actuators configured to provide motion to the plurality of grippers via the controller. 
FIG. 37 depicts a perspective layout view of a telescopic life 1350 in the standardized robotic kitchen 50 in which a pair of robotic arms, wrists and multi-fingered hands move as a unit on a prismatically (through linear staged extension) and telescopically actuated torso along the vertical y-axis 1351 and the horizontal x-axis 1352, as well as rotationally about the vertical y-axis running through the centerline of its own torso. One or more actuators 1353 are embedded in the torso and upper level to allow the linear and rotary motions to allow the robotic arms 72 and the robotic hands 70 to be moved to different places in the standardized robotic kitchen during all parts of the replication of the recipe spelled out in the recipe script. These multiple motions are necessary to be able to properly replicate the motions of a human chef 49 as observed in the chef studio kitchen setup during the creation of the dish when cooked by the human chef. A panning (rotational) actuator 1354 on the telescopic actuator 1350 at the base of the left/right translational stage allows at least the partial rotation of the robot arms 70, akin to a chef turning its shoulders or torso for dexterity or orientation reasons--otherwise one would be limited to cooking in a single plane.
Oleynki: 0562, 0644, emphasis added



In regarding to claim 6 Oleynik teaches:
6. The system of claim 1, wherein the at least one illumination surface is configured to provide a light source for the at least one camera.
FIG. 164A illustrates an exemplary embodiment of an end effector 5002r-1c, which is a robotic arm. As shown, the end effector 5002r-1c includes multiple camera type sensors, which as more clearly shown in FIG. 164C, can each include built-in lighting (e.g., light, structured light) to illuminate the respective camera's field of vision. The cameras are configured to optimally image or visualize an object, namely a hand blender. The cameras of the end effector 5002r-1c illustrated in FIG. 164A include cameras 5002r-4a and 5002r-4b. For instance, as illustrated in FIG. 164A, a camera 5002r-4a can be provided on the palm of a robotic hand of the end effector 5002r-1c. The camera 5002r-4a can be used to observe or image objects that are located in front of the palm at the moment of performing an action (e.g., grasping). The field of view of the camera 5002r-4a (and/or illumination by its embedded lights) is illustrated as field of view f-4a. Moreover, as also shown in FIG. 164A, a camera 5002r-4b can be provided protruding away (e.g., perpendicularly) from the wrist, and being positioned to observe or image (and/or illuminate) another angle or perspective of the object or the area of interaction between the hand and the object. The field of view of the camera 5002r-4b (and/or illumination by its embedded lights) is illustrated as field of view f-4b. Cameras such as camera 5002r-4b positioned on the wrist of the robotic hand can be positioned on a rotatable portion or component that enables rotation of the camera by up to 360 degrees relative to the arm, wrist and/or hand. In this way, the camera 5002r-4b can be positioned and repositioned as needed to image or capture the desired perspective of the interaction areas and/or the object. 
Oleynki: 0919-0921, emphasis added


In regarding to claim 7 Oleynik teaches:
7. The system of claim 1, wherein the controller comprises a tactile sensor array electrically connected to the at least one tactile sensor, a vision array electrically connected to the at least one camera, an acute actuator control module and a gross actuator control module connected to the robotic hand to move the plurality of grippers, and a central controller configured to connect to and to control each component via a bus. 
In some embodiments, each of the one or more sensors, each of the one or more light sources and each of the one or more image capturing devices of the storage unit are electrically connected to an extension board configured in the storage unit, wherein extension board of each storage unit is connected to a Power over Ethernet (PoE) switch.
Oleynki:  0062, 0495, 0498, emphasis added

In regarding to claim 10 Oleynik teaches:
10. The system of claim 1, wherein the camera and the light source are disposed adjacent only one of the at least two tactile layers, and wherein the light source and the camera are electrically connected to the controller to render a 3D image of a touched surface by the at least one tactile sensor.
The notion of being able to carry out proper environment interaction manipulation and handling tasks faithfully is made possible through a real-time process-verification by way of (i) 3D world modeling as well as (ii) minimanipulation. Both the verification and manipulation steps are carried out through the addition of the robot wrist and hand configuration modifier 260. This software module uses data from the 3D world configuration modeler 262, which creates a new 3D world model at every sampling step from sensory data supplied by the multimodal sensor(s) unit(s), in order to ascertain that the configuration of the robotic kitchen systems and process matches that required by the recipe script (database); if not, it enacts modifications to the commanded system-configuration values to ensure the task is completed successfully. Furthermore, the robot wrist and hand configuration modifier 260 also uses configuration-modifying input commands from the minimanipulation motion profile executor 264. The hand/wrist (and potentially also arm) configuration modification data fed to the configuration modifier 260 are based on the minimanipulation motion profile executor 264 knowing what the desired configuration playback should be from 258, but then modifying it based on its 3D object model library 266 and the a-priori learned (and stored) data from the configuration and sequencing library 268 (which was built based on multiple iterative learning steps for all main object handling and processing steps). 
Oleynki: 0462, emphasis added

Claims 11, 14-17 and 19 list all similar elements of claims 1, 4-7 and 10, but in device form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1, 4-7 and 10 applies equally as well to claims 11, 14-17 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 2019/029177  as applied to claim 1 above, and further in view of Shih et al. US 2015/0192269.

In regarding to claim 2: Oleynik teaches:
2. The system of claim 1, 
However, Oleynik fails to explicitly teaches but Shih teaches wherein the at least one camera includes a fish eye lens.
A surveillance camera generally comprises a light-enhancing component for illuminating the places with limited or no lighting. Unfortunately, when the light-enhancing component is manufactured with a poor design, it is unable to illuminate the whole area that is trying to be captured and recorded and the surveillance camera cannot capture images clearly. Moreover, a viewing range of the fish-eye camera is wide, and the fish-eye camera usually comprises an infrared light source. However, when the fish-eye camera is used in places with limited or no lighting, the fish-eye camera needs to be equipped with a lighting device to light up the whole area evenly, since the emission angle or the light intensity of the infrared light source is limited. For example, a viewing angle of the fish-eye camera is greater than 170 degrees, but a projection angle of the infrared light source is between about 90 degrees and 100 degrees. The projection angle of the infrared light source cannot cover the viewing angle of the fish-eye camera, limiting the image quality of the fish-eye camera. Furthermore, when the fish-eye camera is equipped with many infrared light sources, the center of the images has sufficient illumination, but the peripheral of the images is darker. In other words, the images are captured unevenly, which is called as the "flashlight effect". To sum up, it is important to improve the image quality of surveillance cameras. 
Shih: 0006, emphasis added.

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date the claimed invention to combine the teaching of Shis into a system of Oleynik in order wherein the at least one camera includes a fish eye lens, as such improve the image quality of surveillance cameras..—0006.
Claim 12 list all similar elements of claim 2, but in device form rather than system form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.


Claim Rejections - 35 USC § 103

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 2019/029177  as applied to claim 1 above, and further in view of Shih et al. US 2015/0192269.

In regarding to claim 3: Oleynik teaches:
3. The system of claim 1, wherein the at least one illumination surface is a pressure-activated luminescent surface.
Another feature of the invention is the ability to provide drawings and writings in colors by incorporating photo-activated pigments or dyes in the pressure-sensitive film, including fluorescent, luminescent, phosphorescent, and photochromic compounds. Each compound emits a certain colored light when exposed to light of the activating wavelength, usually in the ultraviolet or infrared region. When the light guide is illuminated by an LED of the activating wavelength for a specific compound, pressure from the stylus on the drawing surface will extract light from the light guide into the film, thereby changing the visible light emitted or reflected from that compound. Some of these photo-activated colors are seen by the user as reflected light, which is generally more soothing to the eye than emitted light from a light guide. Depending on the duration of the deactivation time associated with these compounds, termination of the light source can erase the drawing or writing.
Donahue: 0039, emphasis added 

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date the claimed invention to combine the teaching of Donahue into a system of Oleynik in order wherein the at least one illumination surface is a pressure-activated luminescent surface, as such When the light guide is illuminated by an LED of the activating wavelength for a specific compound, pressure from the stylus on the drawing surface will extract light from the light guide into the film, thereby changing the visible light emitted or reflected from that compound..—000039.

Claim 13 list all similar elements of claim 3, but in device form rather than system form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.


Claim Rejections - 35 USC § 103

8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik US 2019/029177  as applied to claim 1 above, and further in view of Tomita et al. US 2018/0356301.

In regarding to claim 8: Oleynik teaches:
8. The system of claim 1, further Donahue, wherein the at least one tactile sensor comprises a reflective film sandwiched between at least two tactile layers, a light source and a camera.
The inventors diligently studied to solve the foregoing problems. As a result, the inventors conceived of a tactile sensor of the present disclosure. An example of the tactile sensor of the present disclosure includes an elastomer sheet and a base sheet. The elastomer sheet makes contact with an object. The elastomer sheet is formed with a plurality of protrusions having convex shapes having a predetermined width. Enclosed spaces are formed inside the protrusions by fixedly bonding the elastomer sheet and the base sheet at the part surrounding the convex shapes. The tactile sensor of the present disclosure senses a deformed state of the plurality of protrusions in contact with an object. This makes it possible not only to detect pressure applied to the plurality of protrusions from the object but also to detect a deformation resulting from a shearing stress, frictional oscillation resulting from sliding friction, or the like. Furthermore, the tactile sensor can be formed into a sheet shape with a simple configuration of an elastomer sheet provided with protrusions, a base sheet, and a sensing section that senses a deformed state of the protrusions. For that reason, the tactile sensor of the present disclosure can be easily fitted, for example, into a limited space such as a fingertip of a robot hand or onto a curved surface or the like. Further, since the tactile sensor of the present disclosure is simple in configuration, it can be manufactured at low cost. 
Tomita: 0033, emphasis added

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date the claimed invention to combine the teaching of Tomita into a system of Oleynik in order wherein the at least one tactile sensor comprises a reflective film sandwiched between at least two tactile layers, a light source and a camera, as such the tactile sensor of the present disclosure can be easily fitted, for example, into a limited space such as a fingertip of a robot hand..—000033.
 


9. The system of claim 8, further, Tomita teaches wherein the at least two tactile layers are elastomers.
The inventors diligently studied to solve the foregoing problems. As a result, the inventors conceived of a tactile sensor of the present disclosure. An example of the tactile sensor of the present disclosure includes an elastomer sheet and a base sheet. The elastomer sheet makes contact with an object. The elastomer sheet is formed with a plurality of protrusions having convex shapes having a predetermined width. Enclosed spaces are formed inside the protrusions by fixedly bonding the elastomer sheet and the base sheet at the part surrounding the convex shapes. The tactile sensor of the present disclosure senses a deformed state of the plurality of protrusions in contact with an object. This makes it possible not only to detect pressure applied to the plurality of protrusions from the object but also to detect a deformation resulting from a shearing stress, frictional oscillation resulting from sliding friction, or the like. Furthermore, the tactile sensor can be formed into a sheet shape with a simple configuration of an elastomer sheet provided with protrusions, a base sheet, and a sensing section that senses a deformed state of the protrusions. For that reason, the tactile sensor of the present disclosure can be easily fitted, for example, into a limited space such as a fingertip of a robot hand or onto a curved surface or the like. Further, since the tactile sensor of the present disclosure is simple in configuration, it can be manufactured at low cost. 
Tomita: 0033, emphasis added.

Claim 18 list all similar elements of claim 8, but in device form rather than system form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481